ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Vaughn Management & Services, Inc.           )      ASBCA Nos. 60319, 61079
                                             )
Under Contract No. NOOl 78-07-D-5291         )

APPEARANCES FOR THE APPELLANT:                      William A. Musto, Esq.
                                                     Roeder & Cochran, PLLC
                                                     McLean, VA

                                                    James S. DelSordo, Esq.
                                                     Argus Legal, PLLC
                                                     Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    John M. Davis, Esq.
                                                     Trial Attorney
                                                     Port Hueneme, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 7 August 2017



                                                  DAYID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60319, 61079, Appeals of Vaughn
Management & Services, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals